            Case 4:19-cr-00031-DPM Document 1 Filed 01/10/19 Page 1 of 21
                                                                                   FILED
                                                                                 U.S. DISTRICT COURT
                                                                             EASTERN DISTRICT ARKANSAS

                                                                                   JAN 1 0 019
                      IN THE UNITED STATES DISTRICT COURT JAMESW. McC"nun,u,n.\
                         EASTERN DISTRICT OF ARKANSAS     By: _ _ _-f-iHl---=t!b.--

UNITED STATES OF AMERICA                   )       No. 4:19CR    OOOb\ J)1?yV\
                                           )
V.                                         )       18 u.s.c.   § 371
                                           )       18 U.S.C.   § 666(a)(2)
                                           )       18 u.s.c.   § 1343
GILBERT R. BAKER                           )       18 u.s.c.   § 1346


                                      INDICTMENT
THE GRAND JURY CHARGES THAT:

                               GENERAL ALLEGATIONS

       At all times material to this Indictment:

       1.       Michael A. Maggio ("Maggio") was a circuit judge for the Twentieth Judicial

District, a part of the judicial branch of the State of Arkansas.     During his tenure as a

circuit judge, Maggio was an agent of the State of Arkansas and the Twentieth Judicial

District, and he presided over criminal, civil, domestic relations, and probate cases filed in

Faulkner, Van Buren, and Searcy counties.           On or about June 27, 2013, Maggio

announced his candidacy for the Arkansas Court of Appeals for the nonpartisan general

election to be held on May 20, 2014.      Maggio formally withdrew his candidacy on or

about March 6, 2014.

       2.       Defendant GILBERT R. BAKER ("BAKER") was a lobbyist and political

fundraiser.    BAKER assisted with Maggio's campaign to be elected to the Arkansas Court

of Appeals. Between in or about January 2013 and in or about April 2014, BAKER was

the President, Secretary, and Treasurer ofLRM Consulting, a consulting and lobbying firm.
        Case 4:19-cr-00031-DPM Document 1 Filed 01/10/19 Page 2 of 21




Between in or about January 2013 and April 2014, BAKER was also the Executive

Assistant to the President of a local university with responsibilities including lobbying and

fundraising.

       3.       At the time of Maggio' s campaign to be elected to the Arkansas Court of

Appeals, Maggio and BAKER understood that: (a) judicial candidates in Arkansas were

prohibited from soliciting or accepting contributions for a candidate's current campaign

more than 180 days before the applicable election; (b) judicial candidates in Arkansas could

not accept contributions for the nonpartisan judicial election (held on May 20, 2014) until

on or about November 21, 2013; (c) judicial candidates in Arkansas were prohibited from

personally soliciting campaign contributions or personally accepting campaign

contributions, but could establish campaign committees to receive contributions; (d) to

reduce potential disqualification and to avoid the appearance of impropriety, judicial

candidates in Arkansas should, as much as possible, not be aware of those who have

contributed to their campaign; and (e) no contribution may be made to or accepted by a

judicial candidate unless the contribution was made in the name by which the person

providing the funds for the contribution is identified for legal purposes, meaning straw

contributions were prohibited.

       4.       Individual A was a stockholder in numerous nursing homes located in

Arkansas.      Individual A owned Company A, a nursing home and rehabilitation center

located in Faulkner County.

                                             -2-
               Case 4:19-cr-00031-DPM Document 1 Filed 01/10/19 Page 3 of 21




          5.       In or about February 2012, Maggio was assigned to preside over a civil

lawsuit filed in Faulkner County Circuit Court (the "civil lawsuit").        The plaintiff in that

matter, the estate of a decedent, had filed a complaint alleging that Company A, Individual

A, and others had neglected and mistreated the decedent while she was in Company A's

care.     The plaintiffs complaint sought compensatory damages, among other forms of

relief.    On or about May 8, 2013, the plaintiffs civil lawsuit proceeded to trial against

Company A.          On or about May 16, 2013, at approximately 5:50 p.m., the jury returned a

verdict in the civil lawsuit in the plaintiffs favor, awarding damages against Company A

in the amount of $5.2 million. On or about June 17, 2013, at approximately 10:05 a.m.,

attorneys representing Company A filed a motion for a new trial or remittitur, seeking,

among other things, to reduce the amount of damages awarded to the plaintiff in the civil

lawsuit. On or about July 8, 2013, at approximately 1:20 p.m., Maggio held a hearing on

Company A's pending post-verdict motions in the civil lawsuit, including the motion for

remittitur. On or about July 10, 2013, Maggio signed an order granting Company A's

motion for remittitur, reducing the judgment against Company A from $5.2 million to $1

million.

          6.       Individual B was a lawyer in Arkansas.

          7.       Individual C was a lobbyist and consultant in Arkansas.

          8.       Individual D was a lobbyist and consultant in Arkansas who also served as

the Treasurer and Principal of Company B, a non-profit trade association that supported

                                                -3-
        Case 4:19-cr-00031-DPM Document 1 Filed 01/10/19 Page 4 of 21




tort reform.    BAKER provided fundraising assistance to Company B.            Individual A

provided substantial financial assistance to Company B through BAKER.

       9.      Individual E was a candidate for judicial office in the May 20, 2014

nonpartisan judicial election.

       10.     Individual F was a political consultant.

       11.     In 2013, the State of Arkansas, Twentieth Judicial District received in excess

of $10,000 from the United States government under Federal programs involving grants,

subsidies, loans, guarantees, insurance, and other forms of assistance.



                                         COUNT ONE
                                          Conspiracy
                                 (Violation of 18 U.S.C. § 371)

       12.     The introductory allegations set forth in paragraphs 1 through 11 are

realleged and incorporated by reference as though fully set forth herein.

                                       The Conspiracy

       13.     From in or about May 2013, continuing through in or about June 2014, in the

Eastern District of Arkansas and elsewhere, the defendant,

                                        GILBERT R. BAKER,

together with Michael A. Maggio and at least one other person, did knowingly and

unlawfully conspire, confederate, and agree together and with each other:

               a.     to corruptly give, offer, and agree to give, anything of value to any

                                              -4-
         Case 4:19-cr-00031-DPM Document 1 Filed 01/10/19 Page 5 of 21




person, intending to influence and reward Maggio, an agent of the State of Arkansas,

Twentieth Judicial District, a part of the judicial branch of the State of Arkansas, in

connection with a business, transaction, or series of transactions of $5,000 or more of the

State of Arkansas, Twentieth Judicial District, a part of the judicial branch of the State of

Arkansas, in violation of 18 U.S.C. § 666(a)(2); and

              b.     to devise and intend to devise a scheme and artifice to defraud and

deprive the citizens of the State of Arkansas of their right to the honest services of Maggio,

a circuit judge for the State of Arkansas, Twentieth Judicial District, through bribery, in

violation of 18 U.S.C. §§ 1343 and 1346.

                                Purpose of the Conspiracy

       14.    It was a purpose of the conspiracy for BAKER and Maggio to enrich

themselves, LRM Consulting, and Company A, and to advance the business interests of

LRM Consulting and Company A, by providing campaign contributions to Maggio from

Individual A in exchange for Maggio agreeing to act in his official capacity to benefit

Individual A and Company A in the civil lawsuit.

       15.    It was a purpose of the conspiracy to hide, conceal, and cover up the nature

and scope ofBAKER's dealings with Maggio and Individual A, including the true source

and nature of the campaign contributions.

                                    Manner and Means

       16.    The conspiracy was carried out through the following manner and means,

                                             -5-
        Case 4:19-cr-00031-DPM Document 1 Filed 01/10/19 Page 6 of 21




among others:

                a.    BAKER solicited campaign contributions on behalf of Maggio from

Individual A.

                b.    Individual A provided campaign contributions to Maggio through the

use of BAKER, who served as an intermediary.

                c.    In return for the campaign contributions, Maggio acted in his official

capacity to benefit Individual A and Company A in the civil lawsuit involving Company

A in which Maggio was the presiding judge.

                d.    BAKER, assisted by Individual B, hid, concealed, and covered up the

true source of these contributions through the use of Political Action Committees (PA Cs);

                e.    BAKER, assisted by Individuals B, C, and D, hid, concealed, and

covered up the true source of these contributions through the use of straw donors and false

mv01ces.

                                        Overt Acts

       17.      In furtherance of the conspiracy, and to effect its objects and purposes,

BAKER and Maggio committed the following overt acts, among others, in the Eastern

District of Arkansas, and elsewhere:

       18.      In or about early 2013, BAKER agreed to be a fundraiser for Maggio's

campaign for the Court of Appeals.

       19.      In or about early May 2013, BAKER met with Maggio and Individual F to

                                            -6-
         Case 4:19-cr-00031-DPM Document 1 Filed 01/10/19 Page 7 of 21




discuss Maggio' s campaign for the Arkansas Court of Appeals. During the meeting,

Individual F told Maggio and BAKER that Maggio would need to raise approximately

$100,000 to $150,000 to run a successful campaign. BAKER told Maggio that Maggio

would be responsible for smaller donations from friends and family, totaling approximately

$25,000 to $50,000, and BAKER would be responsible for covering the difference by

raising funds from "industry types" including, among other entities, nursing homes.

       20.    On or about May 16, 2013, at approximately 10:33 a.m., BAKER sent a text

message to Maggio, stating, "I have a LR lunch today with the nursing home folks. The

topic will be judicial races. You are at the top of the list."

       21.    On or about May 16, 2013, at the lunch, which occurred at a restaurant in

Little Rock, BAKER approached Individual A and asked Individual A to provide campaign

support to Maggio. Individual A agreed to provide campaign support.

       22.    On or about May 16, 2013, approximately a half an hour after the jury's

verdict in the civil lawsuit, BAKER and Maggio engaged in the following communications

regarding the verdict:

       6:22p.m.      Maggio to BAKER               text
       6:33 p.m.     Individual A to BAKER         6 minutes 49 seconds
       6:40p.m.      BAKER to Maggio               text
       6:44p.m.      Maggio to BAKER               text

       23.    On or about May 17, 2013, the day after the verdict in the civil lawsuit,

Individual A and BAKER engaged in the following communications regarding the verdict:

       8:55 a.m.     BAKER to Individual A         8 minutes 3 seconds
                                             -7-
           Case 4:19-cr-00031-DPM Document 1 Filed 01/10/19 Page 8 of 21




       9:09 a.m.      Individual A to BAKER       2 minutes 22 seconds
       11:09 a.m.     Individual A to BAKER       No answer
       11:09 a.m.     Individual A to BAKER       23 seconds
       11:59 a.m.     BAKER to Individual A       6 minutes 11 seconds

       24.     In or about late May or early June 2013, BAKER met with Individual Band

asked Individual B several questions about PACs, including whether an individual could

contribute to more than one PAC, and if there was a limit on how many PACs could

contribute to a specific candidate.

       25.     On or about June 10, 2013, BAKER sent an e-mail to Individual B, stating

in part:    "I do need the scoop on forming ark.state PACs.   Just a template so we could

form as many as 10.     Thanks.   Gb."

       26.     In or about June 2013, BAKER and Individual A met at a restaurant in

Russellville to discuss financial support for Maggio and others.   BAKER agreed to send

Individual A a fax containing BAKER' s specific financial requests.

       27.     On or about June 17, 2013, BAKER and Maggio engaged in the following

communications:

       10:29 a.m.     Individual A to BAKER       5 seconds
       5:51 p.m.      Individual A to BAKER       3 seconds
       6:23 p.m.      BAKER to Individual A       4 minutes 39 seconds
       9:26p.m.       BAKER to Maggio             text
       9:27 p.m.      Maggio to BAKER             text
       9:28 p.m.      Maggio to BAKER             text
       9:42p.m.       Maggio to BAKER             text
       9:45 p.m.      BAKER to Maggio             text
       9:47 p.m.      Maggio to BAKER             text
       9:49p.m.       BAKER to Maggio             text
       9:49p.m.       Maggio to BAKER             text
                                            -8-
         Case 4:19-cr-00031-DPM Document 1 Filed 01/10/19 Page 9 of 21




       28.        On or about June 29, 2013, at approximately 8:15 a.m., BAKER sent Maggio

a text message stating, "Well. Your first 50k is on the way," which Maggio understood to

include support from Individual A, and "When can we take the money?" Maggio replied,

"THANK YOU!!!!!! Unfortunately not. Till late November."

       29.        In or about late June or early July 2013, BAKER communicated to Maggio

that Individual A was watching the civil lawsuit and would appreciate Maggio making a

favorable decision.

       30.        In or about late June or early July 2013, BAKER reminded Maggio to act in

his official capacity to benefit Individual A in exchange for Individual A providing

financial support for Maggio's campaign by communicating to Maggio, "win lose or draw"

Individual A would support Maggio.

       31.        On or about July 2, 2013, BAKER sent an e-mail to Individual B, which

stated in part:     "Please get me 3 or 4 PAC names.   Thanks."

       32.        Between on or about July 2, 2013 and on or about July 8, 2013, BAKER and

Individual B had a telephone conversation in which they discussed and agreed upon names

for the eight PACs that BAKER asked Individual B to create, including Citizens for

Information Technology (CIT) PAC, Conservative Persons In (CPI) PAC, D. Bruce

Hawkins 2 (DBH 2) PAC, Go Good Government (GGG) PAC, Judicial Reform PAC, Red

Arkansas PAC, Taxpayers for Change PAC, and Thomas Group In (TGI) PAC.            BAKER

suggested most of the names.
                                              -9-
       Case 4:19-cr-00031-DPM Document 1 Filed 01/10/19 Page 10 of 21




      33.     Between on or about July 2, 2013 and on or about July 8, 2013, during the

same telephone conversation, BAKER instructed Individual B, and Individual B agreed

that: (a) Individual B would create the PACs for a flat fee of $500 per PAC, which would

be paid from the PAC funds after the funds were received; (2) Individual B would serve as

the registered agent and administrator for each PAC; and (3) BAKER would handle

fundraising for the PACs and would provide directions to Individual B as to when and to

whom contributions from the PACs should be made.

      34.     Sometime between on or about July 2, 2013 and on or about July 8, 2013,

BAKER sent a facsimile to Individual A, requesting, among other things, that Individual

A provide $3,000 in campaign contributions to ten PACs, including eight PACs BAKER

created with Individual B's assistance to support Maggio' s campaign.

      35.     On or about July 8, 2013, BAKER and Maggio engaged in the following text

communications:

      9:32   a.m.   BAKER to Maggio
      9:32   a.m.   BAKER to Maggio
      9:48   a.m.   Maggio to BAKER
      9:49   a.m.   BAKER to Maggio

      36.     Pursuant to BAKER's instructions, on or about July 8, 2013, Individual A

wrote, or caused an employee to write, ten $3,000 checks, one to each of the ten PAC

names provided by BAKER.

      37.     Pursuant to BAKER's instructions, on or about July 8, 2013, Individual A

sent, or caused an employee to send, the ten $3,000 PAC checks to BAKER' s home address
                                          -10-
        Case 4:19-cr-00031-DPM Document 1 Filed 01/10/19 Page 11 of 21




by Federal Express.    The Federal Express package also included two $25,000 checks for

Company B, a $100,000 charitable contribution to the university for which BAKER

worked, and $48,000 in checks for Individual E's campaign.            In total, Individual A

provided $228,000 in checks to BAKER.

       38.    On or about July 9, 2013, BAKER received the Federal Express package

described above at his home address at approximately 10:31 a.m.

       39.    On or about July 9, 2013, BAKER and Maggio engaged in the following

communications:

       3:30p.m.       BAKER to Maggio             6 seconds
       3:31 p.m.      BAKER to Maggio             1 minute 22 seconds
       4:05 p.m.      BAKER to Individual A       8 minutes 27 seconds
       5:24p.m.       BAKER to Individual E       text
       5:27p.m.       Individual E to BAKER       text

       40.    On or about July 9, 2013, at approximately 5:16 p.m., BAKER sent a text

message to Individual B, which stated:        "Call me.     I've got these PAC checks."

Individual B responded, "Ok.    I will first thing in the morning."

       41.    On or about July 10, 2013, Maggio signed an order denying Company A's

motion for a new trial in the civil lawsuit, but granting Company A's motion for remittitur.

Maggio reduced the judgment against Company A from $5.2 million to $1 million.

       42.    On or about July 19, 2013, BAKER delivered, or caused to be delivered, to

Individual B's law firm, an envelope containing eight of the PAC checks from Individual

A intended for Maggio's campaign and a handwritten list (in BAKER's handwriting)

                                           -11-
          Case 4:19-cr-00031-DPM Document 1 Filed 01/10/19 Page 12 of 21




identifying officers for each PAC.

         43.   On or about July 22, 2013, after receiving a text from Individual B that read,

"PO Box's will be $960 total for all PAC's.      if you can advance those fees that would be

great.    I can have these set up as soon as I have the check.   I have po box forms and have

apt with bank.    We are ready to roll", BAKER responded to Individual B's text message,

stating, "I'm out of town.     Just texted [BAKER's colleague] to bring u a lk check for

boxes".

         44.   On or about July 23, 2013, BAKER caused Individual B to set up post office

boxes for the PACs.

         45.   On or about July 25, 2013, after receiving an email from Individual B,

BAKER sent an e-mail to Individual B with false and incorrect addresses and telephone

numbers for the individuals included on BAKER's handwritten list of PAC officers.

BAKER also promised to send addresses for two individuals later.

         46.   On or about July 30, 2013, BAKER agreed to deliver employment

information for the PAC officers to Individual B.

         47.   On or about July 31, 2013, BAKER thanked Individual B for having

registered the PACs and establishing bank accounts for each.

         48.   In or about November 2013, in the days prior to the first date that a judicial

candidate could accept contributions, BAKER asked Individual B if Individual B,

Individual B's spouse, and Individual B's law firm would each give $2,000 to Maggio's

                                              -12-
          Case 4:19-cr-00031-DPM Document 1 Filed 01/10/19 Page 13 of 21




campaign in return for an unspecified "bonus" from Company B.

       49.      On or about November 21, 2013, the first date that a judicial candidate could

accept contributions, BAKER caused Individual D, as Treasurer of Company B, to write

three sequential checks, one to Individual B's law firm for $8,000 (deposited November

21, 2013), one to Individual C's consulting firm for $8,000 (deposited December 31, 2013),

and one to Individual D's consulting firm for $8,500 (deposited November 22, 2013),

falsely characterized as bonuses.

       50.      On or about November 21, 2013, BAKER caused Individual D to issue a

false invoice from his consulting and lobbying firm dated November 1, 2013, for $8,500

for "November/December Consulting Services" to Company B.

       51.      On or about November 21, 2013, BAKER caused Individual B to issue a

false invoice for Company B dated November 21, 2013, for "Legal Fees" in the amount of

$8,000.

       52.      On or about November 21, 2013, BAKER sent a text message to Individual

B:   "Remember 3. 2k checks to Maggio for judge."'

       53.      On or about November 22, 2013, BAKER organized a fundraiser for

Individual E.    Prior to the fundraiser, BAKER changed the date on Individual A's twenty-

four checks from "7-8-13," the date the checks were written, to "11-22-13," the second day

a judicial candidate could receive campaign contributions.     BAKER gave Individual A's

checks to Individual E's designated campaign representative at the fundraiser.

                                             -13-
        Case 4:19-cr-00031-DPM Document 1 Filed 01/10/19 Page 14 of 21




      54.       On or about November 25, 2013, BAKER sent a text message to Individual

B, stating, "When can I get the 6k of PAC checks and the 3 .. 2k checks from you for

Maggio?"    BAKER instructed Individual B to mail the checks to BAKER at BAKER's

home address.

      55.       In or about December 2013, BAKER caused Individual B to write three

checks to "Maggio for Judge," each in the amount of$2,000.     One of the checks was from

Individual B, dated December 20, 2013, a second check was from Individual B's spouse,

dated December 20, 2013, and a third check was from Individual B's law firm, dated

December 3, 2013.

      56.       On or about December 5, 2013, BAKER sent a text message to Individual B,

stating he wanted $6,000 in PAC money for Maggio's campaign and Individual B's $6,000

donation to Maggio's campaign.     The text messaged stated:   "I'll be in Ir. Later.   I need

to get your check to you and pick up the 12k judge checks?     When.    Where."

      57.       On or about December 9, 2013, BAKER caused Individual D to write three

checks to "Mike Maggio for Judge" or "Maggio for Judge": a $2,000 check dated

December 9, 2013, from Individual D's spouse; a $2,000 check dated December 9, 2013,

from Individual D's consulting business; and a $2,000 check dated December 9, 2013, from

Individual D.

      58.       On or about December 20, 2013, BAKER sent a text message to Individual

B, stating, "Need judge magio [sic] checks."

                                           -14-
        Case 4:19-cr-00031-DPM Document 1 Filed 01/10/19 Page 15 of 21




       59.    Sometime in or about December 2013, BAKER asked Individual C to "max

out" to Maggio "two three times," meaning donate $6,000 to Maggio's campaign divided

in three $2,000 contributions.

       60.    On or about December 20, 2013, BAKER sent a text message to Individual

C, stating, "[Individual C's initials].Thanks for everything. Remember Maggio for judge."

       61.    On or about December 23, 2013, BAKER caused Individual C to write three

checks for Maggio's campaign - a $2,000 check from Individual C's spouse and two

checks, each totaling $2,000, from Individual C's businesses.

       62.    On or about December 26, 2013, BAKER sent a text message to Individual

B, stating, "Need to connect on maggio checks today.    I'll be in llr [sic] today."

       63.    On or about December 28, 2013, BAKER caused Individual C to issue an

$8,000 invoice for "Consulting" services purportedly rendered on or about November 21,

2013 to Company B.

       64.    On or about December 31, 2013, BAKER sent a text message to Individual

B, which stated, "Urgent.        I need you to find lk more from your PACs.            In any

denomination.. 5.250.250.    Whatever.     Maggio for judge.    Dated today.     Thanks."

       65.    Sometime between in or about November 2013 and January 2014, Maggio

approached BAKER and asked BAKER about the rest of the $50,000 BAKER had

promised Maggio.

       66.    On or about January 4, 2014, BAKER sent a text message to Individual B,

                                           -15-
       Case 4:19-cr-00031-DPM Document 1 Filed 01/10/19 Page 16 of 21




stating in part, "Haven't received Maggio check."

      67.    In or about January 2014, in response to Individual B's request that they

discuss which candidates should receive funds from the eight PACs, BAKER instructed

Individual B that the PAC funds were earmarked for Maggio.

      68.    On or about January 23, 2014, BAKER sent an e-mail to Individual B, which

directed Individual B to write checks totaling $7,000 from the eight PACs to Maggio's

campaign.   BAKER also directed Individual B to write checks for other candidates from

the eight PACs.

      69.    On or about January 28, 2014, BAKER caused Individual B to write a $1,450

CIT PAC check (deposited February 7, 2014) to Maggio's campaign account.

      70.    On or about January 28, 2014, BAKER caused Individual B to write a $1,000

CIT PAC check (deposited February 7, 2014) to Maggio's campaign account.

      71.    On or about January 28, 2014, BAKER caused Individual B to write a $1,000

DBH2 PAC check (deposited February 7, 2014) to Maggio's campaign account.

      72.    On or about January 28, 2014, BAKER caused Individual B to write a $250

GGG PAC check (deposited February 7, 2014) to Maggio's campaign account.

      73.    On or about January 28, 2014, BAKER caused Individual B to write a $1,000

Judicial Reform PAC check (deposited February 7, 2014) to Maggio's campaign account.

      74.    On or about January 28, 2014, BAKER caused Individual B to write a $1,000

Taxpayers for Change PAC check (deposited February 14, 2014) to Maggio's campaign

                                          -16-
        Case 4:19-cr-00031-DPM Document 1 Filed 01/10/19 Page 17 of 21




account.

       75.    On or about January 28, 2014, BAKER caused Individual B to write a $250

TGI PAC check (deposited February 7, 2014) to Maggio's campaign account.

       76.    Between in or about November 2013 and in or about February 2014, BAKER

caused $12,950 in PAC checks to be contributed to Maggio's campaign, funded by the

checks written by Individual A to the PACs on or about July 8, 2013.

       77.    Between in or about November 2013 and in or about January 2014, BAKER

caused $18,000 in straw donations to be contributed to Maggio's campaign, funded by the

$24,500 in "bonuses" from Company B.

       78.    In or about March 2014, when Individual A's contributions to the PACs

became publicly known, Maggio deleted text messages between himself and BAKER.

       79.    On or about June 4, 2014, Maggio provided a sworn statement to the

Arkansas Ethics Commission.       This testimony contained false statements designed to

conceal the purposes, manner and means of the conspiracy, including, among others:

              a.     When asked by the Ethics Commission, "Did you and Mr. BAKER

discuss the pending lawsuit that ... one of [Individual A's] nursing homes had in your

court?" Maggio responded, "Never."

              b.     "[H]andling the nursing home lawsuit, we were all painfully aware

that that needed to be a big roped-off area. I didn't expect a dime from any nursing home."

       80.    On or about June 5, 2014, BAKER provided a sworn statement to the

                                           -17-
        Case 4:19-cr-00031-DPM Document 1 Filed 01/10/19 Page 18 of 21




Arkansas Ethics Commission.        This testimony contained false statements designed to

conceal the purposes, manner and means of the conspiracy, including, among others:

               a.     "I would not have asked [Individual A] for specific contributions to

Maggio unless we were within the appropriate window."

               b.      "I can't remember specifically asking [Individual A] for money for

these PACs."

               c.     "[T]hose are not my PACs ... None of them are, are my PACs ...

I'm not on the PACs. I'm not responsible for the PACs."

               d.     When asked by the Ethics Commission, "Were you helping

[Individual A] buy a positive verdict from Judge Maggio," BAKER replied, "No ma'am.

Didn't know anything about, really, how the verdicts worked or when they were whatever,

no."

               All in violation of Title 18, United States Code, Section 371.



                                      COUNT TWO

                Bribery Concerning Programs Receiving Federal Funds
                          (Violation of 18 U.S.C. § 666(a)(2))

       81.     The allegations set forth in Paragraphs 1 through 80 are incorporated herein.

       82.     In 2013, the State of Arkansas, Twentieth Judicial District received in excess

of $10,000 from the United States government under Federal programs involving grants,

subsidies, loans, guarantees, insurance, and other forms of assistance.

                                            -18-
        Case 4:19-cr-00031-DPM Document 1 Filed 01/10/19 Page 19 of 21




       83.    From in or about May 2013 and continuing until in or about June 2014, in

the Eastern District of Arkansas and elsewhere, the defendant,

                                   GILBERT R. BAKER,

did knowingly and corruptly give, offer, and agree to give, anything of value to Michael

A. Maggio, an agent of the government of the State of Arkansas, Twentieth Judicial

District, a part of the judicial branch of the State of Arkansas, intending to influence and

reward Maggio in connection with a business, transaction, or series of transactions of

$5,000 or more of the State of Arkansas, Twentieth Judicial District, a part of the judicial

branch of the State of Arkansas, in violation of 18 U.S.C. § 666(a)(2);

       All in violation of Title 18, United States Code, Section 666(a)(2).



                            COUNTS THREE through NINE
                              Honest Services Wire Fraud
                          (Violation of 18 U.S.C. §§ 1343, 1346)

       84.    The allegations set forth in Paragraphs 1 through 80 are incorporated herein.

       85.    From in or about May 2013 and continuing until in or about June 2014, in

the Eastern District of Arkansas, and elsewhere, the defendant,

                                   GILBERT R. BAKER,

Michael A. Maggio, and at least one other person, with intent to defraud, voluntarily and

intentionally devised and intended to devise a scheme and artifice to defraud and deprive

the citizens of the State of Arkansas and the Twentieth Judicial District of their right to the


                                             -19-
          Case 4:19-cr-00031-DPM Document 1 Filed 01/10/19 Page 20 of 21




honest services of Maggio, as a circuit judge for the State of Arkansas, Twentieth Judicial

District, through bribery.

        86.    Between in or about May 2013 and continuing until in or about June 2014,

in the Eastern District of Arkansas and elsewhere, BAKER, Maggio, and at least one other

person, for the purpose of executing the above-described scheme and artifice to defraud

and deprive, transmitted and caused to be transmitted by means of wire communications

in interstate commerce, the following writings, signals, and sounds:


 Cou,it         Date     ..       Wire Transaction

 THREE          02/07/2014        $1,450 CIT PAC check dated 01/28/2014 from Account
                                  No. XXX:927 at Delta Trust and Bank deposited into
                                  Account No. XXX:168 at First Service Bank.

 FOUR           02/07/2014        $1,000 CPI PAC check dated 01/28/2014 from Account
                                  No. XXX:919 at Delta Trust and Bank deposited into
                                  Account No. XXX:168 at First Service Bank.

 FIVE           02/07/2014        $1,000 DBH2 PAC check dated 01/28/2014 from Account
                                  No. XXX:900 at Delta Trust and Bank deposited into
                                  Account No. XXX:168 at First Service Bank.

 SIX            02/07/2014        $250 GGG PAC check dated 01/28/2014 from Account
                                  No. XXX:943 at Delta Trust and Bank deposited into
                                  Account No. XXX:168 at First Service Bank.

 SEVEN          02/07/2014        $1,000 Judicial Reform PAC check dated 01/28/2014 from
                                  Account No. XXX:928 at Delta Trust and Bank deposited
                                  into Account No. XXX:168 at First Service Bank.

 EIGHT          02/14/2014        $1,000 Taxpayers for Change PAC check dated
                                  01/28/2014 from Account No. XXX:986 at Delta Trust and
                                  Bank deposited into Account No. XXX:168 at First Service
                                  Bank.



                                           -20-
        Case 4:19-cr-00031-DPM Document 1 Filed 01/10/19 Page 21 of 21




NINE           02/07/2014        $250 TGI PAC check dated 0 1/28/2014 from Account No.
                                 XXX:935 at Delta Trust and Bank deposited into Account
                                 No. XXX:168 at First Service Bank.


       All in violation of Title 18, United States Code, Sections 1343 and 1346.




                                           -21-
